

111 SRES 172 IS: Declaring racism a public health crisis.
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 172IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Brown (for himself, Mr. Booker, Mr. Padilla, Ms. Duckworth, Mr. Warnock, Ms. Hirono, Mr. Markey, Ms. Baldwin, Mr. Blumenthal, Mr. Kaine, Mr. Merkley, Mr. Cardin, Mr. Menendez, Ms. Klobuchar, Mr. Warner, Mr. Casey, Mr. Bennet, Ms. Warren, Ms. Smith, Ms. Stabenow, Mr. Wyden, Mr. Carper, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONDeclaring racism a public health crisis.Whereas, since its founding, the United States has had a longstanding history and legacy of racism, mistreatment, and discrimination against African Americans, Latinos, Native Americans, and other people of color;Whereas the United States ratified over 350 treaties with sovereign indigenous communities, has broken the promises made in such treaties, and has historically failed to carry out its trust responsibilities to Native Americans, including American Indians, Alaska Natives, and Native Hawaiians, as made evident by the chronic and pervasive underfunding of the Indian Health Service and Tribal, Urban Indian, and Native Hawaiian health care, the vast health and socioeconomic disparities faced by Native American people, and the inaccessibility of many Federal public health and social programs in Native American communities;Whereas people of Mexican and Puerto Rican descent, who became Americans through conquest, were subject to, but never full members of the polity of the United States and experienced widespread discrimination in employment, housing, education, and health care; Whereas the immoral paradox of slavery and freedom is an indelible wrong traced throughout the history of the United States, as African Americans lived under the oppressive institution of slavery from 1619 through 1865, endured the practices and laws of segregation during the Jim Crow Era, and continue to face the ramifications of systemic racism through unjust and discriminatory structures and policies; Whereas, before the enactment of the Medicare program, the United States health care system was highly segregated, and, as late as the mid-1960s, hospitals, clinics, and doctors’ offices throughout Northern and Southern States complied with Jim Crow laws and were completely segregated by race—leaving Black communities with little to no access to health care services; Whereas, between 1956 and 1967, the National Association for the Advancement of Colored People (NAACP) Legal Defense and Education Fund litigated a series of court cases to eliminate discrimination in hospitals and professional associations;Whereas the landmark case Simkins v. Moses H. Cone Memorial Hospital, 323 F.2d 959 (1963), challenged the Federal Government’s use of public funds to expand, support, and sustain segregated hospital care, and provided justification for title VI of the 1964 Civil Rights Act and the Medicare hospital certification program—establishing Medicare hospital racial integration guidelines that applied to every hospital that participated in the Federal program;Whereas, in 1967, President Lyndon B. Johnson established the National Advisory Commission on Civil Disorders, which concluded that White racism is responsible for the pervasive discrimination and segregation in employment, education, and housing, resulting in deepened racial division and continued exclusion of Black communities from the benefits of economic progress; Whereas language minorities, including Latinos, Asian Americans, and Pacific Islanders, were not assured non-discriminatory access to federally funded services, including health services, until the signing of Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to improving access to services for persons with limited English proficiency) in 2000;Whereas the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119)—(1)included provisions to expand the Medicaid program and—for the first time in the United States—established a Federal prohibition against discrimination on the basis of race, color, national origin, sex, age, or disability in certain health programs, building on other Federal civil rights laws; and(2)required reporting to Congress on health disparities based on race, color, national origin, sex, age, or disability;Whereas several Federal programs have been established to address some, but not all, of the health outcomes that are disproportionately experienced by communities of color, including sickle cell disease, tuberculosis, infant mortality, and HIV/AIDS;Whereas the National Center for Chronic Disease Prevention and Health Promotion works to raise awareness of health disparities faced by minority populations in the United States, including Native Americans, Asian Americans, Black Americans, and Latino Americans, aiming to reduce risk factors for groups affected by such health disparities;Whereas the United States health care system and other economic and social structures remain fraught with racism and racial, ethnic, sex (including sexual orientation and gender identity), and class biases that lead to health inequity and health disparities;Whereas life expectancy rates for Black and Native American people in the United States are significantly lower than those of White people in the United States;Whereas disparities in health outcomes are exacerbated for LGBTQIA+ people of color;Whereas disparities in health outcomes are worsened for people of color with disabilities due to bias and inequitable access to health care;Whereas several States with higher percentages of Black, Latino, and Native American populations have not expanded their Medicaid programs—continuing to disenfranchise minority communities from access to health care to this day;Whereas 16 States have failed to take advantage of the Federal option to expand access to Medicaid and the Children's Health Insurance Program to lawfully residing immigrant children within the first 5 years of lawful status, and 26 States have failed to do so for similarly situated pregnant women; Whereas, between 2016 and 2018, the child uninsured rate increased from 4.7 percent to 5.5 percent and the Latino child uninsured rate increased from 7.7 percent to 8.1 percent, and children of color are far more likely to be uninsured than White children;Whereas a climate of fear and confusion for immigrant families due to the public charge rule discourages such families from enrolling eligible children in Medicaid and the Children’s Health Insurance Program;Whereas Pacific Islanders from the Freely Associated States experience unique health disparities resulting from United States nuclear weapons tests on their home islands, but such people have been categorically denied access to Medicaid and other Federal health benefits;Whereas the United States has historically facilitated outsider status toward Asian Americans and Pacific Islanders, such as the authorization of the internment of Japanese Americans during World War II, which resulted in profound economic, social, and psychological burdens for the people impacted;Whereas the history and persistence of racist and non-scientific medical beliefs are associated with ongoing racial disparities in treatment and health outcomes;Whereas implicit racial and ethnic biases within the health care system have an impact on the quality of care experienced by communities of color, such as the undertreatment of pain in Black patients;Whereas the historical context of unethical practices and abuses experienced by Black patients and research participants, such as the Tuskegee Syphilis Study, serve as symbols of the Black community’s mistrust of the medical system;Whereas women of color continue to face attacks, documented throughout history, on their prenatal, maternal, and reproductive health and rights;Whereas enslaved Black women were forced to endure egregiously unethical and cruel treatment, as subjects of insidious medical experiments, to advance modern gynecology;Whereas, through the late 1960s and early 1980s, physicians routinely sterilized people of color, performing excessive and medically unnecessary procedures on patients of color without their informed consent;Whereas Black and Native American women are 2 to 4 times more likely than White women to suffer severe maternal morbidity or die of pregnancy-related complications, and implicit racial biases and lower quality care are contributing factors to the health care disparities that lead to these outcomes; Whereas Black and Native American infants are twice as likely to die as White infants, and the Black infant mortality rate in the United States is higher than in 97 countries worldwide;Whereas researchers have developed the analytical framework of weathering to describe how the constant stress of racism leads to poor health outcomes for Black Americans; Whereas the daily experience of racism is associated with stress, depression, and anxiety, and may cause physiological reactivity or contribute to chronic health conditions;Whereas racism is linked to mental health challenges for children and adolescents;Whereas children of color are overrepresented in the United States child welfare system, and up to 80 percent of children in foster care enter State custody with significant mental health challenges; Whereas disparities in educational access and attainment, along with racism experienced in the educational setting, affect the trajectory of academic achievement for children and adolescents, and ultimately impact health and racial inequities in school discipline, which has long-term consequences for children;Whereas racism and segregation in the United States contribute to poor health outcomes by segregating Black, Latino, and Native American communities from opportunity;Whereas, for decades, discriminatory housing practices, such as redlining, systemically excluded people of color from housing, robbing them of capital in the form of low-cost, stable mortgages and opportunities to build wealth, and the Federal Government used its financial power to segregate renters in newly built public housing;Whereas environmental injustices, such as proximity and exposure to toxic waste or hazardous air pollutants, continue to harm the health of communities of color, low-income communities, and Indigenous communities around the United States;Whereas social inequities such as differing access to quality health care, healthy food and safe drinking water, safe neighborhoods, education, job security, and reliable transportation affect health risks and outcomes;Whereas, during the COVID–19 pandemic, the effects of racism and discrimination are seen in COVID–19 infection, hospitalization, and mortality rates—disproportionately high among Black, Latino, and Native American populations compared to the overall population—exacerbating health disparities and highlighting barriers to care for Black, Latino, and Native American patients across the United States;Whereas discrimination and harassment relating to the COVID–19 pandemic is on the rise, particularly discrimination and harassment directed towards the Asian American and Pacific Islander (AAPI) community;Whereas, because of racial and ethnic disparities, people of color are more likely to have pre-existing, preventable, and chronic conditions, which lead to higher COVID–19 morbidity and mortality rates;Whereas people of color are overrepresented in the number of people in the United States living under poor air quality conditions, which can increase the likelihood of COVID–19 morbidity and mortality;Whereas the COVID–19 pandemic has worsened barriers for Black, Latino, and Native American households that suffer from disproportionately higher rates of food insecurity;Whereas Black and Latino workers make up a disproportionate number of frontline workers, are less likely to receive paid sick leave or have the ability to work from home, and have been excluded from many forms of relief readily available to other groups;Whereas people of color are disproportionately impacted by the criminal justice and immigration enforcement systems and face a higher risk of contracting COVID–19 within prison populations and detention centers due to the over-incarceration of people of color;Whereas, during the COVID–19 pandemic, an increased use of anti-Asian rhetoric has resulted in Asian Americans being harassed, assaulted, and scapegoated for the pandemic;Whereas communities of color continue to bear the burdens of inequitable social, economic, and criminal justice policies, practices, and investments that cause deep disparities, hurt, harm, danger, and mistrust;Whereas over 40 percent of Latinos report being discriminated against or harassed because they are Hispanic;Whereas approximately 24 percent of the Latino population in the United States identifies as Afro-Latino and is thus potentially subject to both race and national origin discrimination;Whereas, because of racism, Black people in the United States share a unique set of challenges and experiences that require heightened levels of awareness and risk while performing everyday tasks—such as jogging in neighborhoods, driving while Black, or playing in a park—that are not experienced by other populations;Whereas Black people in the United States are 3 times more likely to be killed by police than White people in the United States, and police violence is the 6th leading cause of death for young Black men;Whereas the police brutality and violence experienced by Black people in the United States adversely impacts mental health among Black communities;Whereas Black communities led the United States in mourning the killings of Ahmaud Arbery, Breonna Taylor, George Floyd, Elijah McClain, and countless other Black Americans—calling for justice and long-term changes to dismantle systems of oppression; Whereas, throughout the history of the United States, people of color have been at the forefront of civil rights movements for essential freedoms, human rights, and equal protection for marginalized groups and continue to fight for racial and economic justice today;Whereas a public health issue is defined as meeting the following 4 criteria:(1)The condition affects many people, is seen as a threat to the public, and is continuing to increase.(2)The condition is distributed unfairly.(3)Preventive measures could reduce the effects of the condition.(4)Those preventive measures are not yet in place;Whereas racism meets the criteria of a public health crisis, and public health experts agree;Whereas the Centers for Disease Control and Prevention—(1)declared racism a serious threat to public health; and (2)acknowledged the need for additional research and investments to address this serious issue;Whereas a Federal public health crisis declaration defines racism as a pervasive health issue and alerts the people of the United States to the need to enact immediate and effective cross-governmental efforts to address the root causes of institutional racism and their downstream impacts; andWhereas such declaration requires the response of the Government to engage significant resources to empower those communities that are impacted: Now, therefore, be itThat the Senate—(1)supports the resolutions drafted, introduced, and adopted by cities and localities across the United States declaring racism a public health crisis;(2)declares racism a public health crisis in the United States;(3)commits to—(A)establishing a nationwide strategy to address health disparities and inequity across all sectors in society;(B)dismantling systemic practices and policies that perpetuate racism;(C)advancing reforms to address years of neglectful and apathetic policies that have led to poor health outcomes for communities of color; and(D)promoting efforts to address the social determinants of health—especially for Black, Latino, and Native American people in the United States, and other people of color; and(4)places a charge on the people of the United States to move forward with urgency to ensure that the United States stands firmly in honoring its moral purpose of advancing the self-evident truths that all people are created equal, that they are endowed with certain unalienable rights, and that among these are life, liberty, and the pursuit of happiness. 